BOGUE, Senior District Judge.
Prison officials appeal the district court’s partial denial of their motion for summary judgment. For the reasons stated below, we remand this action to the district court for an express determination regarding the issue of defendants’ qualified immunity.
I. BACKGROUND
Appellee James Washington is a prisoner at the Potosí Correctional Center (PCC) in Mineral Point, Missouri. During his confinement he was placed in Temporary Administrative Segregation Confinement (TASC) when prison officials suspected he stole caustic medication (wart medicine) from the prison infirmary. He filed the present action against various prison officials under 42 U.S.C. § 1983 alleging that he had a protected liberty interest in remaining in the general prison population which was violated by the named defendants. Specifically, the counts surviving summary judgment involved alleged violations of procedural due process occurring during Washington’s confinement in TASC.
Appellants defended the action on the merits 1 and additionally asserted that they were entitled to qualified immunity. Both parties moved for summary judgment. The district court denied the appellee’s motion in total. Appellants’ motion was granted in part and denied in part. The district court found that a “genuine issue of material fact remains on the question of when the investigation should have started in plaintiffs case, thus providing defendants with the information necessary to make plaintiffs constitutionally mandated review of his segregation status meaningful.” Washington v. Delo, et al., No. 92CV1883 (E.D.Mo. May 10, 1994) (order on motions for summary judgment). The district court further stated that genuine issues of material fact remained regarding “whether plaintiff had a meaningful thirty-day hearing within a reasonable time after his March 5, 1991 placement on TASC.” Id. This partial denial of appellants’ motion for summary judgment forms the basis of the present appeal. Importantly, the district court’s order made no mention of appellants’ qualified immunity.
II. DISCUSSION
The first issue to be addressed is whether this Court has jurisdiction to rule on the merits of the appellants’ claim to qualified immunity.2 The appellee contends that this Court lacks jurisdiction because there is no specific ruling on that issue from the district court. We agree. In Jones v. Coonce, 1 F.3d 1359, 1365 (8th Cir.1993), we held that:
When the order appealed from does not decide the issue of qualified immunity, this court lacks jurisdiction to decide it.... Although we determined that we had jurisdiction in Krueger v. Fuhr, 991 F.2d 435, 438 n. 2 (8th Cir.1993), the district court there denied the motion for summary judgment, but at least noted that the qualified immunity defense had been argued. Here, the district court did not discuss the qualified immunity defense as to the inmates’ additional claims. As there is no ruling as to qualified immunity on these issues, we have no basis for reaching the merits. We must therefore, remand to the district court for further proceedings.
As in Jones, both parties to this appeal agree that the district court’s order does not even mention the issue of qualified immunity. *41In the absence of some reference from the district court on the issue, we lack jurisdiction and must remand for further proceedings.3 See also, Parton v. Ashcroft, 16 F.3d 226, 228 (8th Cir.1994) (remand appropriate where district court did not rule on the issue of qualified immunity prior to trial).
The appellant asserts that our jurisdiction is proper despite the district court’s lack of pronouncement on the qualified immunity issue in that the district court’s partial denial of appellant’s summary judgment motion “effectively denied” the qualified immunity defense. This position has some visceral appeal. In allowing the suit to proceed (by finding genuine issues of material fact to exist), the logical conclusion is that the district court rejected the appellants’ qualified immunity arguments. But the law in this Circuit is clear. The issue must at the very least be mentioned by the district court, and preferably reasons affirming or denying qualified immunity should be articulated before this Court has jurisdiction to engage in meaningful review.
This case is remanded to the district court which is directed to rule promptly on the issue of qualified immunity.

. The bulk of appellants’ summary judgment brief in the district court, as well as their brief to this Court, concentrates on refuting appellee's contention that a protected liberty interest is created in his favor by various Missouri statutes and PCC regulations.


. As this issue is dispositive for the purposes of the present appeal, the merits of appellants' qualified immunity defense will not be discussed.


. In fairness to the district court it must be noted that while the issue of qualified immunity was raised in appellants' motion for summary judgment and memorandum in support thereof, it certainly was not emphasized. We count three sentences devoted to the topic in appellants’ memorandum in support of their summary judgment motion.